Citation Nr: 9916818	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-47 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her son

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.  He died on November [redacted] 1993, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The Board remanded this case back 
to the RO in January 1997 for further development, to include 
a search for records and a medical opinion.  This development 
has been completed, and the case has since been returned to 
the Board.

In her November 1994 Substantive Appeal, the appellant 
requested a VA Travel Board hearing.  However, in a statement 
received by the RO in December 1994, the appellant clarified 
that she sought a VA hearing before an RO hearing officer.  
Such a hearing was conducted in August 1995, and the 
testimony from this hearing is discussed below.  See 38 
C.F.R. § 20.704(e) (1998).

The appellant originally filed an application that included 
claims of consideration of entitlement to dependency and 
indemnity compensation and accrued benefits.  In a May 1994 
rating decision, the RO denied service connection for the 
cause of the veteran's death, entitlement to dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 (West 
1991) and entitlement to a total rating based on individual 
unemployability due to service-connected disabilities for 
purposes of accrued benefits.  However, no notice of 
disagreement has been filed with respect to any action, or 
lack of action, by the RO except as to the denial of service 
connection for the cause of the veteran's death.  The Board 
does note however, that it does not appear that RO considered 
the claims pending at the time of the veteran's death for an 
increased schedular evaluation for the veteran's service-
connected pulmonary tuberculosis as well as entitlement to 
special monthly compensation, both for purposes of accrued 
benefits.  Further, the Board notes that the appellant 
appears to have raised a claim for dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1318 (West 1991) in a statement dated in August 1998.  The RO 
does not appear to have developed this issue either.  Thus, 
these matters are referred to the RO for the appropriate 
action.  The Board has limited its consideration accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on November [redacted] 1993.

3.  The veteran's death certificate lists exsanguination as 
the immediate cause of death and initially listed a ruptured 
aneurysm as an underlying cause; this death certificate was 
revised to list a pulmonary hemorrhage and an exacerbation of 
tuberculosis as the underlying causes of death, although, in 
a subsequent statement, the coroner who completed the death 
certificate indicated that the evidence did not support 
tuberculosis as an underlying cause. 

4.  At the time of the veteran's death, service connection 
was in effect for chronic inactive pulmonary tuberculosis, 
with a collapsed lung and the removal of seven ribs, 
evaluated as 80 percent disabling; and cervical scoliosis, 
evaluated as 30 percent disabling.

5.  No cardiovascular or gastrointestinal disorders were 
present during service or within one year following service, 
and no such disorders have been shown to be causally related 
to any incident of service or to any service-connected 
disability.

6.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant 
has submitted a well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board is satisfied that the 
appellant has submitted a claim which is plausible.  The 
Board is also satisfied that all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained, and no further assistance to the appellant is 
required to comply with the VA's duty to assist her under 38 
U.S.C.A. § 5107(a) (West 1991).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  Additionally, certain chronic 
diseases, including cardiovascular disorders and peptic 
ulcers, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

Service connection may be granted for the cause of the 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

The Board observes that the veteran died on November [redacted] 1993 
at St. Mary's Hospital in Madison, Wisconsin.  No autopsy was 
performed.  As further described conjunction with the 
discussion of the medical evidence of record infra, this 
death certificate lists exsanguination as the immediate cause 
of death and initially listed a ruptured aneurysm as the 
underlying cause; however, the death certificate was revised 
to list a pulmonary hemorrhage and an exacerbation of 
tuberculosis as the underlying causes, rather than a ruptured 
aneurysm.  At the time of the veteran's death, service 
connection was in effect for chronic inactive pulmonary 
tuberculosis, with a collapsed lung and the removal of seven 
ribs, evaluated as 80 percent disabling; and cervical 
scoliosis, evaluated as 30 percent disabling.

In reviewing the veteran's service medical records, including 
his November 1945 discharge examination report, the Board 
notes that there is no evidence of any cardiovascular or 
gastrointestinal disabilities during service.

The first evidence of a cardiovascular disorder is a May 1977 
private treatment record, which contains a notation of 
hypertension.  A January 1983 record from St. Mary's Hospital 
includes an impression of chronic hypertension.  A subsequent 
record from that facility, also dated in January 1983, 
contains an impression of ischemia and/or an infarction of 
the left hemisphere with quick but not complete resolution, 
possibly embolic from a fibrillating heart or, in the 
alternative, "thrombotic" in nature.  The veteran was 
hospitalized at St. Mary's Hospital from May to June in 1984 
following complaints of chest pain, and the report of this 
hospitalization contains diagnoses of an acute myocardial 
infarction and arteriosclerotic heart disease.  He underwent 
the insertion of a temporary transvenous pacemaker, with 
selective coronary angiography and intercoronary 
streptokinase infusion, in January 1985.  The report of this 
surgery contains impressions including coronary 
atherosclerotic heart disease, with an acute inferior 
infarction, caused by occlusion of the circumflex; and a 
high-grade AV block associated with bradycardia and 
hypotension, secondary to the acute infarction and improved 
with temporary transvenous pacing.  Subsequently, in February 
1985, the veteran underwent temporary pacemaker insertions, a 
Swan-Genz catheter insertion, a temporal artery cannula 
insertion, and left and right heart cardiac catheterization.

An April 1985 record from St. Mary's Hospital indicates that 
the veteran was admitted for gastrointestinal bleeding, and 
an impression of an immense gastric ulcer, possibly 
malignant, was rendered.  He subsequently underwent a 
gastroscopy and exploratory laparotomy, with oversewing of a 
giant gastric ulcer, vagotomy, pyloroplasty, and 
cholecystectomy.  A November 1986 report from this facility 
indicates that the veteran had reported no gastrointestinal 
problems subsequent to his prior hospitalization.  During 
this month, the veteran also underwent an abdominal aortic 
aneurysmectomy.

The veteran was readmitted to St. Mary's Hospital in January 
1991 for shortness of breath, and the assessments included 
acute pulmonary edema, possibly secondary to a new onset of 
atrial fibrillation.  He was again hospitalized for 
respiratory distress in February 1991, and the assessments 
were acute respiratory failure and pulmonary edema.  Also, 
from February to March of 1991, the veteran was hospitalized 
for recurrent congestive heart failure.  He was readmitted in 
April 1991 for congestive heart failure, and an impression of 
generalized convulsion was rendered.

In January 1993, the veteran was hospitalized at a VA 
facility for persistent chest pain.  The report of this 
hospitalization contains diagnoses of left lower lobe 
pneumonia, likely secondary to aspiration; a urinary tract 
infection; and congestive heart failure.  This report also 
indicates that the veteran underwent a resection and 
replacement of aortoenteric fistula in 1992.  The veteran was 
readmitted to this facility in March 1993 for treatment for 
recurrent aspiration pneumonia.

The claims file also contains a report from St. Mary's 
Hospital, dated in November 1993, which reflects that the 
veteran was admitted for a massive gastrointestinal bleed, 
and he was found by the emergency medical service to be in 
hypovolemic shock.  Upon arrival at the hospital, he was in 
obvious shock, and his airway was filled with blood.  Due to 
the rapidity of the veteran's bleeding and "his basically 
terminal state," the treating physician informed the 
veteran's family that he was dying and that aggressive 
resuscitation was not likely to be successful.  The 
assessment was death from a massive gastrointestinal bleed.

The veteran's death certificate, showing that he died on 
November [redacted] 1993, initially listed exsanguination as the 
immediate cause of death, with a ruptured aneurysm listed as 
an underlying cause of death.  However, this certificate was 
revised to list a pulmonary hemorrhage and an exacerbation of 
tuberculosis as the underlying causes, with a ruptured 
aneurysm removed as an underlying cause.  In a December 1993 
letter, a deputy coroner of Dane County, Wisconsin, provided 
an explanation for this revision.  He indicated that he based 
his initial assessment on medical records indicating 
recurrent abdominal aneurysms as the most likely underlying 
cause of exsanguination.  However, a further investigation 
had revealed a recent exacerbation of tuberculosis, and the 
coroner thus felt that the underlying cause of death was more 
likely to be a pulmonary hemorrhage than a ruptured aneurysm.

In May 1994, the veteran's claims file was reviewed by two VA 
pulmonary specialists.  These specialists noted that the 
veteran was diagnosed with left lower lobe pneumonia, likely 
secondary to aspiration and aspiration pneumonia, in 1993, 
but no mention was made of a reactivation of tuberculosis.  
The specialists noted that the veteran's records from St. 
Mary's Hospital from November 1993 were not included in the 
claims file.  They also indicated that bronchiectasis with 
massive hemoptysis is a well-known late complication of 
pulmonary tuberculosis, while an erosion of the 
gastrointestinal tract by Gortex graft, with massive 
gastrointestinal bleeding, is a recognized late complication 
of the repair of an abdominal aortic aneurysm.  Overall, 
these specialists found that it was impossible to ascertain 
the cause of the veteran's death without the clinical 
description of the circumstances that led to the veteran's 
final admission to St. Mary's Hospital.  However, they noted 
that the fact that the veteran had a resection of 
aortoenteric fistula in 1992 and no prior history of 
hemoptysis made it more likely that the veteran had massive 
gastrointestinal bleeding, rather than massive hemoptysis, 
during his final hospitalization.

In a separate opinion, also dated in May 1994, a VA rating 
board physician noted that the veteran's hospitalization 
reports showed treatment for aspiration pneumonia, but 
tuberculosis was not indicated.  As such, this physician 
concluded that the veteran's service-connected tuberculosis 
did not result in his death in any way.

Additionally, in an opinion dated in September 1995, two VA 
pulmonary specialists asserted that there was no evidence of 
active pulmonary tuberculosis and no evidence showing that 
pulmonary tuberculosis caused or contributed to the death of 
the veteran, but it was noted to be "impossible" to surmise 
the exact cause of death without a review of the hospital 
records of the final admission.

In a February 1997 statement, the deputy coroner of Dane 
County reasserted that the medical records he had reviewed 
supported his finding that pulmonary tuberculosis was the 
most likely cause of the veteran's acute hypovolemic event.  

Following the Board's January 1997 remand, the RO obtained 
all records relating to the veteran's November 1993 admission 
to St. Mary's Hospital; most of the obtained records were 
duplicative of records already contained in the claims file.  
Subsequently, in September 1997, the veteran's claims file 
was reviewed by two VA pulmonary specialists.  These 
specialists noted that, when hospitalized in November 1993, 
the veteran was vomiting blood, but his airways were 
initially normal and with spontaneous bleeding.  The 
specialists indicated that a massive pulmonary hemorrhage, 
from old tuberculosis, would not present this clinical 
picture since respiratory compromise and asphyxiation would 
have been more prominent than hypovolemic shock.  Rather, the 
facts were more compatible with a gastrointestinal hemorrhage 
since the hypovolemic shock was much more prominent than any 
respiratory compromise.  In short, the specialists concluded 
that it was unlikely that the veteran's service-connected 
pulmonary tuberculosis was a contributing factor to his death 
and that it was at least as likely as not that the underlying 
cause of the veteran's death was massive gastrointestinal 
bleeding, rather than massive hemoptysis.  

In a June 1998 statement, the deputy coroner of Dane County 
indicated that, while he was still uncertain as to whether he 
had reviewed all of the available evidence, he did contact 
the doctor who had treated the veteran at the time of his 
death and had found no evidence to support the finding of an 
exacerbation of tuberculosis.  As such, he withdrew his 
reference to an exacerbation of tuberculosis as a significant 
condition related to the cause of the veteran's death.  

In this case, there is no competent medical evidence showing 
that the immediate cause of death, exsanguination, resulted 
from service.  Additionally, there is no medical evidence 
linking any of the veteran's cardiovascular or 
gastrointestinal disabilities to service.  The question then 
becomes whether a service-connected disability caused or 
contributed substantially or materially to cause death, and 
the Board observes that there is no evidence linking the 
veteran's service-connected cervical spine disability to his 
death.  The Board does observe, however, that pulmonary 
tuberculosis is listed as an underlying cause of death in the 
veteran's revised death certificate.

A thorough review of the evidence of record, however, 
supports the conclusion that pulmonary tuberculosis did not, 
in fact, cause or contribute substantially or materially to 
cause the veteran's death.  While the Board has reviewed 
several statements from the coroner who had determined that 
the veteran's tuberculosis contributed to his death and 
revised the death certificate accordingly, the record also 
contains a June 1998 statement from this coroner suggesting 
that, upon further investigation, the coroner had concluded 
that the reference to an exacerbation of tuberculosis as a 
cause of death should be withdrawn.  Moreover, the remaining 
evidence of record, notably the September 1997 opinion by two 
VA pulmonary specialists, supports the conclusion that the 
veteran's service-connected tuberculosis was unlikely to have 
been a contributing factor to the cause of his death and that 
the more likely cause was massive gastrointestinal bleeding.  

Particularly as the coroner who completed the veteran's death 
certificate essentially withdrew his previous opinion that 
pulmonary tuberculosis contributed to the veteran's death in 
his June 1998 statement, the Board can and does attach more 
evidentiary weight to the aforementioned September 1997 VA 
opinion than to the statements of the coroner prior to June 
1998.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence").  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Again, the Board 
would also point out that for a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
this case, the evidence does not suggest such a causal 
connection.

Finally, the Board observes that the appellant argued during 
her August 1995 VA hearing that an exacerbation of the 
veteran's service-connected tuberculosis was a critical 
factor leading to his death.  This argument was also asserted 
by her son at this hearing.  While the Board is empathetic 
with the appellant and her son in view of the death of the 
veteran, the Board may not go beyond the factual evidence 
presented in this instance to provide a favorable 
determination.  In this case, the appellant and her son, as 
laypersons who have not been shown to be trained in the field 
of medicine, have not been shown to be competent to provide 
an opinion with regard to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Based on the foregoing, the Board concludes that no 
disabilities incurred either as a result of service or as 
secondary to a service-connected disability caused the 
veteran's death or contributed substantially or materially to 
cause his death.  Therefore, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

